Name: 2003/841/EC: Council Decision of 1 December 2003 on the replacement of members of the European Social Fund Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  EU finance;  personnel management and staff remuneration
 Date Published: 2003-12-06

 Avis juridique important|32003D08412003/841/EC: Council Decision of 1 December 2003 on the replacement of members of the European Social Fund Committee Official Journal L 321 , 06/12/2003 P. 0055 - 0056Council Decisionof 1 December 2003on the replacement of members of the European Social Fund Committee(2003/841/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 147 thereof,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds, and in particular Article 49 thereof(1),Having regard to the Council Decision of 8 October 2001 appointing members and alternate members of the Committee referred to in Article 147 of the EC Treaty(2),Having regard to the proposal from the Commission,Whereas:(1) The Council, acting on a proposal from the Commission, by Decision of 8 October 2001 appointed the members and alternate members of the European Social Fund Committee for the period ending 22 October 2004.(2) In the meantime, the seats of various members have become vacant as a result of resignations.(3) Members must be appointed to the European Social Fund Committee for the seats that have become vacant,HAS DECIDED AS FOLLOWS:Article 1The persons whose names appear in the Annex hereto are hereby appointed members of the European Social Fund Committee for the remainder of the term of office, i.e. until 22 October 2004, as indicated.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 1 December 2003.For the CouncilThe PresidentR. Maroni(1) OJ L 161, 26.6.1999, p. 1.(2) OJ C 292, 18.10.2001, p. 1.ANNEX>TABLE>